Title: II. Secretary of State to John Browne Cutting, 17 December 1790
From: Jefferson, Thomas
To: Cutting, John Brown



Dear Sir
Philadelphia December 17th. 1790

Your favor of June 11th. came to hand August 28th. Those of July 16. August 7. 11. October 4. and 6. at subsequent periods.—They should not have thus long have remained unacknowledged but for the idea, which has been constantly kept up, that you were on the verge of your departure for this country. Even so late as the date of your last, Mr. Barrett says in a letter to me that “Mr. Cutting will hand to me certain papers,” from which I supposed you actually arrived for some days. Finding it is not the case, I can no longer defer informing you that your several letters have been laid before the President of the United States, and assuring you of the sense entertained of the zeal you have shewn, and the services you have rendered in the cases of our impressed seamen. Mr. Johnson had been appointed Consul for the United States in the port of London in July, a month before the receipt of your first letter on the subject of our seamen; and it has been unfortunate for you that his commission was so long getting to hand, and consequently left you so long exposed to the fatiguing exertions which your humanity and patriotism have led you to make for the relief of so many of our countrymen.
I perceive by your last letter, and indeed it was obviously to be expected, that these solicitations had occasioned you some special expences. It is the duty of the public servants to desire as particular a statement of these as you can give, and where you cannot be particular, that you give the best general estimate you can of their amount, in order that they may be reimbursed. In the mean time, I enclose you a draft on our bankers in Holland for fifty pounds sterling, the sum presented to our mind by the copy of a letter enclosed in your last. I presume that very soon after the date of your last, Mr. Johnson will have relieved you from all further trouble in this line.
With a repetition of thanks for your exertions on behalf of our countrymen, I am with sentiments of great esteem and attachment, Dear Sir Your most obt. & most hbl. Servant,

Th: Jefferson

